               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE LAMAR HENDERSON,        :                Civil No. 1:18-cv-1191
                              :
                  Plaintiff,  :
                              :
           v.                 :
                              :
KATHRYN BELLFY, et al.,       :
                              :
                  Defendants. :                Judge Sylvia H. Rambo

                                    ORDER
      Before the court is a report and recommendation of the magistrate judge (Doc.

43) in which he recommends that the captioned action be dismissed for Plaintiff’s

failure to file an amended complaint. No objections have been filed. Accordingly,

IT IS HEREBY ORDERED as follows:

      1) The report and recommendation of the magistrate judge is ADOPTED;

      2) This case is DISMISSED for failure to state a claim;

      3) Henderson’s Motion to Discharge (Doc. 44) and Motion Pursuant to 28

         U.S.C. § 2044 (Doc. 45) are DENIED as both moot and improper;

      4) The Clerk of Court is directed to close this case;

      5) Any appeal taken from this order is deemed frivolous and not in good faith.



                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge
Dated: June 26, 2019
